MISECF No. 4, PagelD.29 Filed 08/03/21 Page 2 of 2

SUMMONS IN A CIVIL ACTION
_UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN _

 

AO 440 (Rev. 01495 A¢

   

Josh Schexnaildre Case No. 1:21-cv-00660
Hon. Robert J. Jonker

TO: Traverse Anesthesia Associates, P.C.

Vv. .
ADDRESS: CSC-Lawyers Incorporating Service
Munson Healthcare and Traverse Anesthesia 2900 ‘Wieck Road, edie c0e
Associates, P.C. East Lansing, MI 48823

 

PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
David H. Fink / Fink Bressack

. 38500 Woodward Ave, Suite 350
YOU ARE HEREBY SUMMONED and required to serve Bloomfield Hills, MI 48304

upon plaintiff, an answer to the attached conplaint or a motion (248) 971-2500
under Rule 12 of the Federal Rules of Civil Procedure within

21 days after service of this sum mons on you (not CLERK OF COURT
counting the day you received it). Ify ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

A lawsuit has been filed against you.

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W. Allegan, Lansing, MI 48933

 

August 03, 2021
Date

By: Deputy Clerk

PROOF OF SERVICE

This summons for____Traverse Anesthesia Associates, PC, _ was received by me on Putts 4 BOB .
name of indivi ttle, if any,

(II personally served the summons on the individual at
on .

 

(place where served)

 

(I left the summons at the individual’s residence or usual place of abode with , a person

(name)

of suitable age and discretion who resides there, on a and mailed a copy to the individual’s last known address.

J served the summons on 05¢ Lawiyers Wtongoert NG Seen Ce , who is designated by law to accept service

of process on benattor Tenvinse Huestresin Azeucintes LL. on Ausust ‘, AUC B26 ym

(name of organization)

 

Cl returned the summons unexecuted because

 

 

 

 

 

 

(Other (specipy
My feesare$__CC—Csésfr' travel and $_—Ci‘“C#or' eerrviccess, for a total of $
I declare under the penalty of perjury that this information is true.
pae_/ ¥ [2024 Catt,
Servers sepanr’
ae ae : : . enee N. Pa
Additional information regarding attempted service, etc.: Process Sate?

 

Server's printed name and title

2121 blenviewi Ave Roy Dik Mi {4073
